Citation Nr: 0204568	
Decision Date: 05/15/02    Archive Date: 05/24/02	

DOCKET NO.  95-37 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to an increased evaluation for the service-
connected hypochondriasis, manifested by psychosomatic 
complaints, currently rated 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services







ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from October 1940 to 
May 1944.  

This matter initially came to the Board of Veterans Appeals 
(Board) on appeal from a July 1995 rating decision by the RO.  

This case was previously before the Board in February 1998 
when it was remanded to the RO for additional development of 
the record.  



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to be on medication or receiving 
treatment for his service-connected psychiatric disability; 
more than mild social and industrial impairment or 
occupational and social impairment due to mild or transient 
symptoms is demonstrated.  

3.  The recent VA examination reported there was no evidence 
of psychoneurosis or hypochondriasis.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 10 percent for the service-connected 
hypochondriasis manifested by psychosomatic complaints have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.130 including 
Diagnostic Code 9409 (prior to November 7, 1996), Diagnostic 
Code 9425, (effective on November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially we note that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  

This legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that the VA 
will assist the claimant in obtaining evidence necessary to 
substantiate the claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform a claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The regulations implementing the VCAA are now published in 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be served by remanding the case with 
direction to provide further assistance to the veteran.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the claimant was 
provided a VA rating examination in connection with his claim 
for increase.  The RO has collected all identified medical 
records.  The veteran was provided notice of the applicable 
laws and regulations.  

There is no indication in the record that there is any 
additional evidence that has not been associated with the 
claims file.  The Board finds that the veteran is not 
prejudice by appellate review at this time without initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

In essence the VA has satisfied its duty to assist the 
veteran in this case.  Further development and further 
expending of VA resources is not warranted as the 
circumstances of this case indicate that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 
546 (1991).  


Factual Background

A careful review of the veteran's service medical records 
disclose that he had a two-year history of complaints of pain 
in his back and joints without any definite organic findings 
in service despite extensive evaluation and treatment.  The 
service physicians eventually concluded that the veteran 
suffered from a mild psychoneurosis.  

Following further evaluation the veteran was diagnosed as 
suffering from moderate psychoneurosis, hypochondriasis, 
manifested by complaints of pain in the lower back, shoulder 
and neck.  He was found to be unfit for duty and was 
furnished a Certificate of Disability for Discharge.  

The RO granted service connection for psychoneurosis, 
hypochondriasis manifested by low back pain and stiffness, 
recurrent pains of shoulders and knees and various other 
psychosomatic complaints in a rating action dated in May 
1944.  This disorder was rated 10 percent, effective 
beginning in May 1944.  

On the veteran's initial VA examination in September 1945, he 
complained of excess fatigue and exhaustion.  He further 
complained of aching and stiffness in the lower back region 
as well as aches and pains in the right shoulder.  Physical 
findings were essentially negative.  The examiner stated that 
he did not believe that the veteran's complaints were 
exaggerated.  Psychoneurosis, hypochondriasis was the 
diagnosis.  

When examined by VA in January 1950 the veteran complained of 
backache and stiffness as well as pain, aching and stiffness 
in the right shoulder.  Chronic conversion reaction was the 
diagnosis.  

The submitted private clinical records compiled between May 
1992 and August 1994 show treatment rendered the veteran for 
right rotator cuff tendinitis, peripheral neuropathy, a skin 
lesion, acute left leg pain, sciatica, mild symptoms of 
prostatism and a tremor involving both upper extremities.  

In October 1995, the veteran presented to the VA mental 
health clinic, and underwent a biopsychosocial assessment.  
On this assessment, the veteran reported having problems with 
his back, knees and shoulders since service as well as a 
history of heart bypass surgery in 1987 and several 
hospitalizations for "renal colic."  

On mental status examination the veteran was noted to be 
neatly dressed, groomed, friendly and cooperative.  He was 
oriented times three with no thought disorder.  His thought 
content revolved around physical ailments (i.e., back, knee, 
and shoulder pain).  He displayed a full range of appropriate 
affect and denied any feelings of anxiety or nervousness.  He 
exhibited good recent/remote memory and 
attention/concentration.  He exhibited good insight and 
judgment.  

The VA examiner stated that the veteran presented no risk to 
himself or others.  On Axis I diagnosis it was notated that 
the veteran was service-connected for hypochondriasis.  His 
Global Assessment of Functioning (GAF) score was assessed as 
85.  The examiner stated that the veteran did not see a need 
for any mental health unit services at this time and that no 
further follow-up by the mental health unit was planned at 
this time.  

In February 1998 the Board remanded this case to the RO in 
order to afford the veteran a comprehensive examination by VA 
psychiatrist for the purposes of determining the current 
severity of his service-connected hypochondriasis.  

A VA examination of the veteran was conducted in September 
1998.  The examiner reviewed the veteran's medical records 
and obtained from the veteran a history of his disorder.  The 
veteran reported that he had been married twice and had three 
children.  Following service, he worked for the same company 
for 42 years and retired 10 years ago following a "heart 
attack."  The veteran said he currently lived with his wife 
and 30-year old son.  

On mental status examination the veteran's thought processes 
were well organized and clearly conveyed existing health 
problems.  There was no history of hallucination, delusion or 
paranoid ideation.  

There was no inappropriate behavior, suicidal rumination 
and/or suicidal or homicidal thoughts, intents or any active 
plan.  The veteran was able to maintain personal hygiene and 
exhibited no difficulty in daily living.  

The veteran was noted to be oriented to time, place and 
person and demonstrated no evidence of memory impairment.  
There was no history of obsessive or ritualistic behavior.  
The veteran's rate and flow of speech was normal, and there 
was no evidence of any irrelevant, illogical, or obscure 
speech.  

There was no history of visits for psychiatric evaluations.  
The examiner found that the veteran had good impulse control 
and a good relationship with his wife and children.  The 
veteran's sleep pattern was intact.  

The VA examiner noted as an Axis I diagnosis "sc-
psychoneurosis and hypochondriasis."  The veteran's GAF was 
assessed as 80-85 with a GAF of last year of 75-80.  The 
examiner concluded that the veteran's history did not suggest 
any evidence of psychoneurosis or hypochondriasis.  On 
general medical examination the veteran was diagnosed as 
suffering from hypertension, status post coronary bypass 
surgery in 1987, recurrent renal colic and benign prostatic 
hypertrophy.  

In an addendum to the VA examination in September 1998, the 
examiner reported that hypochondriasis was mentioned in the 
veteran's medical reports as far back as 1944 and 1945, but 
that he was never referred to any psychiatrist while he was 
in the Army or any time during his treatment at VA facilities 
for cardiac ailment and renal colic.  

It was further noted that when the veteran was seen at a 
private medical facility, his diagnosis was listed as "sc 
psychoneurosis" but that they deferred their own diagnosis.  

The examiner revised the veteran's Axis I diagnosis to "none" 
and stated that based on a review of the veteran's medical 
records and his examination in September 1998 that there was 
no evidence of a diagnosis like "psychoneurosis and 
hypochondriasis."  




Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1, the applicable 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating criteria of Diagnostic Code 9409 for 
hypochondriasis in effect at the time the veteran initiated 
his claim provided that disabilities will be rated under the 
criteria for psychoneurotic disorders.  

These criteria provide that a 10 percent rating is warranted 
where emotional tension or anxiety is productive of mild 
social and industrial impairment.  A 30 percent rating is 
warranted when the psychoneurotic symptoms produce reduction 
in initiative, flexibility, efficiency, and reliability to 
produce definite industrial impairment.  

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Appeals for Veterans Claims, stated that the term "definite" 
as set forth in 38 C.F.R. § 4.132 (Diagnostic Codes 9400 
through 9411) was qualitative in character, unlike the other 
terms used to ascertain the level of severity of a 
psychiatric disability, which were qualitative in character.  

The Court invited the Board to construe the term "definite" 
in such a manner that would quantify the degree of impairment 
contemplated by that term for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  38 C.F.R. § 7104(b)(1) (West 1991).  

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" was to be construed, for 
the purposes of determining the severity of a psychiatric 
disability as "distinct, unambiguous, moderately large in 
degree."  It represented a degree of social and industrial 
impairment that was "more than moderate but less than large."  
VA OPGC 9-93 (November 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).  

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involved a 
significant degree of judgment.  

Impairment of social adaptability, in itself, the history and 
complaint provided by the veteran, or the characterization of 
the severity of impairment by an examiner or treating 
physician is not determinative.  

It must be shown that industrial impairment is the result of 
actual manifestations of the service-connected psychiatric 
disorder.  The severity of the psychiatric disorder is based 
upon actual symptomatology as it affects social and 
industrial inadaptability.  

Social inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§§ 4.126, 4.129, 4.130 (1996).  

On November 7, 1996, new rating criteria for psychiatric 
disorders were promulgated.  61 Fed. Reg. 52, 6295 (1996).  

Under the criteria of Diagnostic Code 9425 for 
hypochondriasis, a 10 percent rating is warranted where there 
is occupational and social impairment due to mild or 
transient symptoms which decreases work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms are controlled by continuous 
medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, the routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

As the psychiatric rating criteria changed during the 
pendency of this appeal, the veteran is entitled to have his 
claim evaluated under both the old and the new criteria and 
then to have the criteria most favorable to his claim apply.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  

As noted hereinabove, the recent VA psychiatric examination 
revealed that the veteran was not receiving treatment for a 
psychiatric disorder.  There was no indication in the record 
that he was currently on medication for a psychiatric 
disorder.  

It is most significant to point out that the VA examiner in 
September 1998 opined that the veteran's recent medical 
records and examination findings did not indicate that the 
veteran suffered from a hypochondriasis or other form of 
psychoneurosis.  It also is pertinent to note that the 
veteran had until his retirement, a lengthy work history of 
42 years, apparently uninterrupted by his service-connected 
condition.  

The recent examination findings showed that he was oriented 
and free of any thought disorder and/or problems with his 
mentation, to include memory impairment, hallucinations 
and/or delusions.  

The only evidence in support of the veteran's claim consists 
of his statements regarding the severity of his psychiatric 
disability which included on a biopsychosocial assessment in 
October 1995 indications that the veteran thought his 
disorder was not of such severity as to require treatment by 
VA mental health services.  

Here, the medical evidence also shows absence of even minimal 
symptoms as evidenced by the veteran's GAF scores reported in 
October 1995 and September 1998.  

In view of this and the absence of any evidence showing 
recent treatment for a psychiatric disability or related 
interference with his social function, the Board concludes 
that the weight of the evidence is against a claim for an 
increased rating for the assignment of an increased rating 
higher than the current 10 percent for the service-connected 
disability under either the old or new criteria.  

As a clear preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim for an increase in the current 10 percent rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  




ORDER

An increased rating for the service-connected hypochondriasis 
manifested by psychosomatic complaints is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

